06/07/2022
                   IN THE COURT OF APPEALS OF TENNESSEE
                               AT NASHVILLE
                                Assigned on Briefs May 23, 2022

               LEE RICHARD SLOTNIK v. SHANI MARIE SLOTNIK

                    Appeal from the Circuit Court for Williamson County
                       No. 19CV-623       James G. Martin III, Judge
                         ___________________________________

                               No. M2022-00645-COA-T10B-CV
                            ___________________________________


In this accelerated interlocutory appeal, a mother seeks review of the denial of her motion
to recuse the trial judge. She contends that statements the trial judge made at a hearing
present a reasonable basis for questioning the judge’s impartiality or could only stem from
an extrajudicial source. We conclude that they do not. So we affirm.

  Tenn. Sup. Ct. R. 10B Interlocutory Appeal as of Right; Judgment of the Circuit
                                  Court Affirmed

W. NEAL MCBRAYER, J., delivered the opinion of the court, in which J. STEVEN STAFFORD,
P.J., W.S., and THOMAS R. FRIERSON II, J., joined.

Fred C. Dance, Franklin, Tennessee, for the appellant, Shani Marie Slotnik.

Mark T. Freeman, Nashville, Tennessee, for the appellee, Lee Richard Slotnik.


                                               OPINION

                                                     I.

                                                    A.

        Shani Marie Slotnik (“Mother”) and Lee Richard Slotnik (“Father”) divorced in
Illinois. After they both moved to Tennessee, Father filed a petition in Davidson County
to enroll or register the divorce decree. Father also sought to modify the visitation schedule
established by the Illinois court for their minor child. In 2017,1 the Davidson County court


       1
           Some places in the limited record before us indicate this may have occurred in 2016.
entered an order naming Father as the primary residential parent and severely restricting
Mother’s parenting time.

        Over time, the child’s relationship with both Mother and Father improved. By the
fall of 2018, they “relaxed the parenting plan to the point where they were essentially
sharing parenting time.” But then the relationship between Father and child began to
deteriorate and continued to do so through 2020.

       The case was transferred to the Williamson County Circuit Court. And in March
2021, Mother petitioned to change custody or to modify the residential parenting schedule.
Father counter-petitioned to revert back to the permanent parenting plan or reduce
Mother’s parenting time. The trial court conducted evidentiary hearings on the petition
and counter-petition over three days. At the conclusion of the proof, the court gave an oral
ruling which was incorporated into a written order entered on August 24, 2021. On an
interim basis, the court reduced Mother’s parenting time and ordered that her parenting
time “be supervised until the child’s relationship with Father improves.” The court also
ordered Mother, Father, and the child to work with a mental health professional to restore
unsupervised visitation between Mother and the child.

       The order included several factual findings. The court recounted the case history
from the initial filings in Davidson County:

               The evidence in this case established that, historically, [Mother] made
       some atrocious allegations regarding her son that resulted in severely
       restricted parenting time between her and [the child] when he was a little boy,
       three or four years old. That she worked with [a counselor] and her husband
       participated in that. [The counselor] testified that they came to sessions
       prepared, and they did a great job. And over time, the relationship between
       [Mother] and [the child] . . . was normalized.

              The evidence at that time, though, was that [Father] should be cautious
       because there was some warning that [Mother] might not be able to help
       herself. She might not be able to refrain from aiding and abetting behavior.

Then the court turned to Mother’s petition and Father’s counter-petition. It found “clear
and definite evidence . . . that the child ha[d] materially changed in his relationship with
Father.” And the child, now age 10, was “bullying” both Father and his paternal
grandmother. The child had also made up allegations that Father’s home was dirty and that
Father had been violent.

       The court could not determine a cause for the changed relationship between Father
and the child. It eliminated Father’s conduct as a cause, or at least that conduct as alleged
by the child, finding the change was “not the result of any conduct that Father has engaged
                                             2
in.” The court was more equivocal when it came to Mother and the child. Rather than
eliminating their conduct, the order provided:

       The Court cannot find that the conduct of Mother has caused the change in
       the relationship between the child and Father.

       The Court cannot find that it is the child’s own conscious intent that he is
       going to mistreat his Father.

       The Court simply has no understanding of why the relationship with Father
       has changed but it has.

Although the court could not attribute the change to Mother’s conduct, the court did find
that “[f]urther parenting time with Mother would impair the relationship between the child
and Father.” And “[t]here [wa]s probable cause to determine that the child [wa]s at risk
unless the Court imposes strict limitations on the contact between Mother and the child
until the relationship between the child and Father is restored.”

       On February 9, 2022, Mother moved to revise the interim order limiting her
parenting time. She complained that the court “drastically reduced Mother’s parenting
time with her son without a finding that Mother had caused any harm, be that physical,
mental or emotional.” She interpreted the court’s order as finding “that Mother did not
cause the change in the relations between [the child] and Father.” Following a hearing at
which the court only heard arguments of counsel, the court denied the requested relief.

                                             B.

       On April 21, 2022, Mother moved for recusal of the trial judge. Mother “made no
allegations that the Court ha[d] actual bias against her.” Instead, Mother claimed that
“statements the Court ha[d] made . . . give rise to the appearance of bias and/or the
appearance that the result of the final hearing of this matter ha[d] been predetermined by
the Court.” Mother pointed to statements made by the judge at both the evidentiary hearing
and the hearing on Mother’s motion to revise.

        Mother contended that the judge’s statements during and after the evidentiary
hearing improperly elevated Father’s relationship with the child over other considerations.
Among other things, the judge said, “I’m interested in the fact that this little boy has no
relationship with his father” and “What I care about is the fact that [the child is] shunning
his father.” Thus the judge “approached the problem by attempting to repair [the child’s]
relationship with Father at the expense of Mother’s relationship and time with [the child].”

       According to Mother, the judge had “no justification for the reduction in Mother’s
parenting time.” And, as she did in her motion to revise, Mother characterized the court’s
                                            3
previous order as finding that Mother did not cause the change in relationship between
Father and the child.

       Mother contrasted the court’s finding with statements the judge made during the
hearing on the motion to revise. In response to arguments of Mother’s counsel that there
was no evidence that Mother “ha[d] done something wrong here or neglected the child,”
the judge said,

       All right. Let’s talk. The record in this case is undisputed that your client
       engaged in sever[e] parental alienation of this child when the case was in the
       hands of -- Judge [Phillip] Robinson in Davidson County without
       qualification. The trial court then severely limited your client’s contact and
       time with [the child] as a result of that. So I have a history in the cause that
       tells me that your client is fully capable of creating the d[y]sfunction that [the
       child] is now exhibiting.

Later, the judge explained that Mother was “the only variable that’s been added to the mix.”
When Mother’s counsel suggested that the child aging from 8 to 10 might be another
variable to consider, the judge replied, “No. I’m not buying that.”

       When Mother’s counsel persisted with the notion that that the temporary parenting
plan was inappropriate given that Mother was not the cause, an exchange took place
between counsel and the judge about potential causes for the problematic relationship
between Father and the child. And Mother claims that the judge’s statements indicate he
had prejudged the case.

              MOTHER’S COUNSEL: You have to follow the case law that’s out
       there. And Your Honor found mom did not cause the change in relationship,
       which is the factor that the Court finds so important that we just talked about.

              THE COURT: She is the one variable that’s been - -

              MOTHER’S COUNSEL: There’s tons of variables.

             THE COURT: - - introduced into the mix. And the Court has no
       evidence that would indicate that an age change for [the child] between 8 and
       10 can account toward his attitudinal change toward . . . his [paternal]
       grandmother and his father. There is no evidence at all to support that.

             MOTHER’S COUNSEL: Your Honor has no evidence that the
       mother caused any of this.

              THE COURT: She is the only source that it could be.
                                         4
              MOTHER’S COUNSEL: But Your Honor found that it could be, but
       she didn’t.

              THE COURT: If I have to I will. I don’t like to say those things in
       orders if I can avoid it . . . .

               MOTHER’S COUNSEL: Yes, sir, I got that. But we’ve already been
       through that if this was a final hearing, you would probably have a different
       result.

              THE COURT: I don’t know that. I don’t know what I will do at a
       final hearing. I have to hear the evidence.

        Mother also claims that the judge relied on extrajudicial sources in limiting
Mother’s parenting time. The judge stated that he “underst[oo]d that children who grow
up without a relationship with both of their parents tend to as adults have a great number
of difficulties.” And the judge identified the difficulties as problems with relationships,
anxiety, depression, and addiction. Mother complained that the potential effects on a child
lacking a relationship with both parents “had to come from an extrajudicial source because
there was no testimony at the trial about the negative effects.”

        In a detailed order, the court found no basis for recusal. The court acknowledged
making remarks during hearings critical or disapproving toward Mother, but the record
also reflected that the court made remarks critical or disapproving toward Father. The court
also emphasized that it had not determined how it would rule at the final hearing on
Mother’s petition and Father’s counter-petition. At the hearing on the motion to revise, the
judge told counsel and the parties, “I don’t want anybody to leave this courtroom with an
idea that I’ve made up my mind . . . because I haven’t.” With the interim order, the court
was trying “to understand what can be done to restore the relationship [between Father and
son].” At the final hearing, it hoped for answers from the mental health professionals “in
order to come to a resolution and make a final judgment . . . about what parenting time
should be implemented that would serve [the child’s] best interest.”

       The court explained that its comments concerning the long-term effects on a child
lacking a relationship with both parents stemmed from Tennessee law, not an extrajudicial
source. The court noted that state statute recognizes that a parent’s conduct “may have an
adverse effect on the child’s best interest.” Tenn. Code Ann. § 36-6-406(d) (2021). And
parenting time can be limited for “[t]he abusive use of conflict by the parent that creates
the danger of damage to the child’s psychological development.” Id. § 36-6-406(d)(5).
The specific long-term effects of parental alienation on children has been referenced in
Tennessee cases involving parental alienation. See McClain v. McClain, 539 S.W.3d 170,
205 (Tenn. Ct. App. 2017) (referencing expert testimony on “the potential long-term
                                              5
harmful effects of parental alienation”); Duke v. Duke, No. M2013-00624-COA-R3-CV,
2014 WL 4966902, at *21 (Tenn. Ct. App. Oct. 3, 2014) (quoting an expert’s testimony
about the long-term consequences to children from parental alienation).

                                                  II.

        In this accelerated appeal, Mother focuses her arguments on statements made by the
judge during the March 1, 2022 hearing on her motion to revise.2 She again takes the
position that “[t]he August 24, 2021 order specifically found and determined that Mother
was not the cause of [the child’s] change in relationship with Father.” Following that
finding or determination, at the hearing on the motion to revise, the judge “stated on three
(3) separate occasions that Mother was the ‘only’ or the ‘one’ variable in the case – that
could have caused the change in relationship between [the child] and Father.” And the
judge “went so far as to state that . . . [he] had a lot of evidence that Mother was the cause
in the change in relationship between [the child] and Father.” Mother reasons that, because
there were no substantive hearings between the August 24, 2021 order and the March 1,
2022 hearing, “these statements . . . that blame Mother for the change or find a causal link
between Mother’s conduct and the change in relationship between [the child] and Father
[must] necessar[ily] c[o]me from some extrajudicial source or raise the very real
appearance that an extrajudicial source was involved.” Mother also contends that the
court’s comments on the effects of parental alienation are “clearly based on an extrajudicial
source.”

       Finally, Mother argues that the judge singled her out for unwarranted criticism
during the March 1, 2022 hearing. The judge noted that Mother had some severe criticisms
of Father that relate back to a time before they were married. So the judge commented that
“clearly . . . [Mother] harbors ill feelings toward [Father] that predate their divorce.”

                                                   A.

       In Tennessee, litigants “have a fundamental right to a ‘fair trial before an impartial
tribunal.’” Holsclaw v. Ivy Hall Nursing Home, Inc., 530 S.W.3d 65, 69 (Tenn. 2017)
(quoting State v. Austin, 87 S.W.3d 447, 470 (Tenn. 2002)); see Kinard v. Kinard, 986
S.W.2d 220, 227 (Tenn. Ct. App. 1998) (reasoning that litigants “are entitled to the ‘cold
neutrality of an impartial court’” (quoting Leighton v. Henderson, 414 S.W.2d 419, 421
(Tenn. 1967))); see also TENN. CONST. art. VI, § 11. It “goes without saying that a trial
before a biased or prejudiced fact finder is a denial of due process.” Wilson v. Wilson, 987
S.W.2d 555, 562 (Tenn. Ct. App. 1998).

        2
         In an accelerated appeal, we may request an answer from the other party and briefing. TENN. SUP.
CT. R. 10B § 2.05. We may also set oral argument. Id. § 2.06. After a review of Mother’s petition for
recusal appeal and supporting documents, we find an answer, additional briefing, and oral argument are
unnecessary.
                                                   6
        Our courts also recognize that “the appearance of bias is as injurious to the integrity
of the judicial system as actual bias.” Davis v. Liberty Mut. Ins. Co., 38 S.W.3d 560, 565
(Tenn. 2001); see In re Cameron, 151 S.W. 64, 76 (Tenn. 1912) (“[I]t is of immense
importance, not only that justice shall be administered . . . , but that [the public] shall have
no sound reason for supposing that it is not administered.”). So a judge should recuse when
they have “any doubt as to [their] ability to preside impartially in [a] case.” Davis, 38
S.W.3d at 564. But a judge must also “disqualify himself or herself in any proceeding in
which the judge’s impartiality might reasonably be questioned.” TENN. SUP. CT. R. 10,
Rule 2.11(A). This test is “an objective one.” State v. Cannon, 254 S.W.3d 287, 307
(Tenn. 2008). It requires recusal “when a person of ordinary prudence in the judge’s
position, knowing all of the facts known to the judge, would find a reasonable basis for
questioning the judge’s impartiality.” Davis, 38 S.W.3d at 564-65 (quoting Alley v. State,
882 S.W.2d 810, 820 (Tenn. Crim. App. 1994)). On appeal, the denial of a motion to
recuse is reviewed de novo. TENN. SUP. CT. R. 10B § 2.01.

                                                    B.

        We conclude that a person of ordinary prudence in the trial judge’s position,
knowing all of the facts known to the judge, would not find a reasonable basis for
questioning his impartiality based on his comments at the hearing on the motion to revise.
Both the motion to revise and the motion for recusal began with a faulty premise. After
the evidentiary hearing for the temporary parenting plan, the court did not find or determine
that Mother was not the cause of the child’s change in relationship with Father. As we
understand the order, the court found only that the relationship between Father and the
child had changed. Despite Mother’s past history of “atrocious allegations regarding her
son that resulted in severely restricted parenting time between her and [the child],” the
court could not find that the conduct of Mother had caused the changed relationship. But,
in the context of the other provisions of the order, the court was not eliminating Mother’s
conduct as the cause. The court was determining that the proof fell short of establishing a
causal connection.

        If the proof fell short of establishing a connection, could there be “a lot of evidence”
that Mother caused the changed relationship?3 Yes. Even without a complete transcript
from the evidentiary hearing, we can deduce what some of that evidence might be. Mother
had a prior history of “atrocious allegations regarding her son that resulted in severely
restricted parenting time between her and [the child].” See State v. Lawson, 291 S.W.3d
864, 869-70 (Tenn. 2009) (recognizing that judicial notice may be taken of prior
        3
           The judge did not “state that . . . [he] had a lot of evidence that Mother was the cause in the
change in relationship between [the child] and Father.” The actual quote from the transcript of the hearing
is as follows: “So [Mother’s counsel], the Court takes issue with your client’s position that I don’t have
evidence. I’ve got a lot of evidence.” Mother’s counsel responded, “I understand that, Judge.”

                                                    7
proceedings). And Father’s relationship with the child went from good to poor as Mother’s
parenting time increased.4 According to the child, the relationship with his father and
paternal grandmother deteriorated due to the filthy conditions of Father’s home and
Father’s violence toward him. The court found “[t]he child’s allegations regarding the
condition of Father’s home [we]re false” and that “Father’s home and the child himself
[were] well-maintained.” And “Father ha[d] not been violent with the child, ha[d] not
thrown things, and ha[d] not pushed or shoved the child.” In other words, the child was
making atrocious allegations, not unlike his mother had previously. And the child was
only 10 years old.

       Mother was not the only variable that could have caused the change in relationship
between the child and Father. But the evidence apparently showed she was a more likely
cause for change than that suggested by Mother’s counsel. The judge said Mother was the
“only source” for the changed relationship while Mother’s counsel was engaged in some
hyperbole of his own. During argument on the motion to revise, the judge interjected that
Mother was “one variable that’s been . . . introduced into the mix.” Mother’s counsel
responded that “[t]here’s tons of variables” and suggested that one of those variables might
be the child’s age. The judge retorted that there was “no evidence that would indicate that
an age change for [the child] between 8 and 10 can account toward his attitudinal change
toward . . . his grandmother and his father.” Mother’s counsel, attempting to apply the
same logic, argued, “Your Honor has no evidence that the mother caused any of this.” The
judge replied, “She is the only source that it could be.”

       The judge may have overstated to make his point. We conclude, in context, the
statement would not cause a reasonable person to question the judge’s impartiality. See
Alley, 882 S.W.2d at 822 (holding that “[a]ny comments made by the trial court must be
construed in the context of all the facts and circumstances to determine whether a
reasonable person would construe those remarks as indicating partiality on the merits of
the case”). The judge advised both parties, who were present at the hearing on the motion
to revise, that no final decision had been made and that he needed to hear testimony from
the mental health professionals involved in the case.

       Remarks, unsupported by the record, that “suggest that the judge has taken a
position favorable or unfavorable to a party . . . indicate bias.” Id. Mother argues that
some of the judge’s remarks about her must have come from extrajudicial sources. We
discern no remarks regarding Mother so unsupported by the record as to manifest bias or
prejudice against Mother. The judge did make critical comments about Mother, including
that she “harbors ill feelings toward [Father] that predates their divorce.” Yet, the judge
prefaced that observation by referencing Mother’s “severe criticism” of Father. Judges are

       4
         A post hoc ergo propter hoc argument is not always fallacious. Stephen M. Rice, Argument’s
Design: The Post Hoc Ergo Propter Hoc Fallacy in Legal Argument & Analysis, 89 UMKC L. REV. 279,
295 (2020).
                                                8
expected to gain knowledge and form opinions based on the legal proceedings over which
they preside. Liteky v. United States, 510 U.S. 540, 550-51 (1994). It is only when those
opinions become “so extreme as to display clear inability to render fair judgment” that they
become disqualifying. Id. The opinions the judge shared here do not rise to that level.

        Finally, we consider the judge’s comments about the effects on a child that does not
have a relationship with both parents. We agree with Mother that it would be improper for
the court to rely on expert testimony offered in other cases to support a finding in this case.
Yet, we do not consider the judge’s comments disqualifying. The comments do not “reveal
such a high degree of favoritism or antagonism as to make fair judgment impossible.” Id.
at 555. And the belief that a child of divorce should have a relationship with both parents
is ingrained in our custody statute. Subject only to consideration of the child’s best interest,
courts must “order a custody arrangement that permits both parents to enjoy the maximum
participation possible in the life of the child.” Tenn. Code Ann. § 36-6-106(a) (2021).
And, in fashioning custody arrangements, courts consider “the willingness and ability of
each of the parents . . . to facilitate and encourage a close and continuing parent-child
relationship between the child and both of the child’s parents, consistent with the best
interest of the child.” Id. § 36-6-106(a)(2).

                                              III.

       We affirm the denial of Mother’s motion to recuse. We remand the case for such
further proceedings as may be necessary.


                                                        s/ W. Neal McBrayer
                                                     W. NEAL MCBRAYER, JUDGE




                                               9